Title: To George Washington from William Malcom, 18 September 1780
From: Malcom, William
To: Washington, George


                        
                            Sir
                            Albany Sepr 18. 1780
                        
                        I wrote to your Excellency on arrivall at this place—I expected at that time to have relieved VanSchaacks
                            Regimt before now, but it has not been in my power because the Nine Months Levys were much Scatter’d—I have however Sent
                            on subsisstance for the Garrison untill the 20th of Octr and am now Collecting a Quantity of Cattle and flour, which I
                            propose going up to the Fort myself & the nine months are all ordered to be at one or other of the posts on the
                                Mohawk Communication—to that I expect to take them as the Escort & relieve the
                            Garrison—This shall be done at all events, even if by the Three months men—And if I am well informed the Artillery ought
                            to be relieved also—it is said this company have been the principal cause of all the Uneasiness among the other Troops—And
                            that they will most undoubtedly debauch our Militia—when I get up to the Fort I shall be better able to judge of these
                            reports.
                        I wish a small Continl Regiment could be spar’d for this Garrison—Such as Spencers—I wish it on account of
                            the Officers—or would your Excellency approve of putting Warner with his Regiment there—I have the Honor to be with the
                            Greatest Respect Your Excellencys Most Ob. & very H. Servt 
                        
                            W. Malcom
                        
                    